ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (“Agreement”) is made as of May 15, 2013 by and
between Meizam – Advanced Enterprise Center Arad Ltd., a company incorporated
under the law of the State of Israel resident at 11 Eliezer Kresner Gedera 70700
Israel, (“Purchaser”), and Andain, Inc., a company incorporated under the laws
of the State of Nevada, resident at 400 South Beverly Drive, Suite 312, Beverly
Hills, California 90212, USA, (“Seller”).

 

RECITALS

 

WHEREAS, the Seller is the sole shareholder of the issued and outstanding shares
of common stock (“Shares”) of Impact Active Team Ltd. ("Company") incorporated
under the laws of the State of Israel; and

 

WHEREAS, the Company suffers heavy losses and Debts, and its shareholder's funds
and retained earnings are negative.

 

WHEREAS, the Purchaser desires to purchase from the Seller, and the Seller
desire to sell to Purchaser, all the Shares in accordance with the terms,
conditions and provisions of this Agreement; and

 

NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:

 

AGREEMENTS

 

1.Purchase and Sale.

 

Subject to the terms and conditions contained in this Agreement, on the Closing
(defined below), the Seller shall sell, assign, transfer and deliver to
Purchaser all of the issued and outstanding shares of the Seller hold by the
Seller. In Consideration for The Seller purchased shares, the Purchaser shall
pay no consideration to the Seller.

 

2.Effective Date.

 

All rights and obligations as of this agreement will be transferred by the
Seller to the Purchaser to be effective on January 1, 2013, (“Effective Date”).

 

3.Closing.

 

The closing (“Closing”) of the sale and purchase of the Shares shall take place
on May 15, 2013, or at such other date, time or place as may be agreed upon in
writing by the parties hereto, but not later than May 19, 2013 (“Termination
Date”). The date of the Closing is sometimes herein referred to as the
“Closing.”

 

3.1Items to be Delivered Immediately Prior to or at Closing.

 

At the Closing:

 

(a)The Seller shall deliver to Purchaser a certificate or certificates
representing all issued and outstanding shares in its holding, duly endorsed in
blank or accompanied by stock powers duly executed in blank.

 

4.Representations and Warranties of the Seller.

 

The Seller, individually as pertains to their particular Seller and not jointly,
and the other Seller hereby represent and warrant to Purchaser the
representations and warranties, as follows:

 

4.1Validity of Transaction.

 

The Seller owns the number of Shares set forth opposite his name on Exhibit A to
this Agreement. The Seller has all requisite power and authority to execute,
deliver, and perform this Agreement and to sell to Purchaser the Shares to be
sold by the Seller pursuant hereto. All necessary corporate proceedings or other
similar actions by the Seller have been duly taken to authorize the execution,
delivery, and performance of this Agreement and to authorize the sale of the
Shares by the Seller. This Agreement has been duly authorized, executed, and
delivered by the Seller, is the legal, valid, and binding obligation of the
Seller, and is enforceable as to the Seller in accordance with its terms except
as may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting creditors’ rights generally, and subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law). No consent, authorization, approval, order, license,
certificate, or permit of or from, or declaration or filing with, any federal,
state, local, or other governmental authority or of any court or other tribunal
is required by the Seller for the execution, delivery, or performance of this
Agreement by the Seller, and except as would not affect the ability of the
Seller to perform any of his material obligations under this Agreement. No
consent of any party to any contract, agreement, instrument, lease, license,
arrangement, or understanding to which the Seller is a party, or by which any of
its properties or assets is bound, shall be required for the execution,
delivery, or performance by a Seller of this Agreement, except for such consents
as have been obtained at or prior to the date of this Agreement, and except as
would not affect the ability of the Seller to perform any of his material
obligations under this Agreement. The execution, delivery, and performance of
this Agreement by the Seller will not violate, result in a breach of, conflict
with, or (with or without the giving of notice or the passage of time or both)
entitle any party to terminate or call a default under, any such contract,
agreement, instrument, lease, license, arrangement, or understanding, or violate
or result in a breach of any term of the certificate or articles of
incorporation or by-laws (or other organizational document) of the Sellet, or
violate, result in a breach of, or conflict with any law, rule, regulation,
order, judgment, or decree binding on a Seller or to which any of his
operations, business, properties, or assets is subject, except as would not
affect the ability of such Seller to perform any of its material obligations
under this Agreement. The Shares sold by the Seller have been duly authorized
and validly issued and are fully paid and non-assessable and have not been
issued in violation of any preemptive right of stockholders or rights of first
refusal. Upon the transfer of the Shares, sold by the Seller to Purchaser at the
Closing, Purchaser shall acquire good and valid title to such Shares free and
clear of all claims, liens, security interests, pledges, charges, encumbrances,
stockholders’ agreements, and voting trusts (other than any created for and in
favor of Purchaser).

 

4.2Finder or Broker.

 

The Seller has not incurred any fee as a result of any negotiation with any
finder, broker, intermediary, or similar person in connection with the
transaction contemplated hereby that will result in any liability to Purchaser.

 

4.3Accredited Investor.

 

The Seller is a “sophisticated” or “accredited” investor, as those terms are
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(“Securities Act”). The Seller has received all requested documents from
Purchaser, including without limitation, and has had an opportunity to ask
questions of and receive answers from the officers of Purchaser with respect to
the business, results of operations, financial condition, and prospects of
Purchaser.

 

4.4Corporate Existence.

 

The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Israel and has all corporate powers and
all governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted. The Seller is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not, individually or in the
aggregate, be material to the business of the Seller. The Seller is not in
violation of any of the provisions of its Certificate of Incorporation, its
Bylaws, or any regulations governing them.

 

4.5Capitalization.

 

(a)The authorized equity of the Company consists of forty thousand (40,000)
Shares, of which one hundred (100) are issued and outstanding.

 

(b)To the knowledge of the Seller, (i) all outstanding Shares have been duly
authorized and validly issued and are fully paid and non-assessable and are not
subject to preemptive rights created under the state of Israel, laws, its
Certificate of Incorporation, its Bylaws, or any regulations governing them, or
any agreement or document to which the Seller is a party or by which it or its
assets are bound, (ii) all outstanding Shares have been issued and granted in
compliance with all applicable securities law and other legal requirements and
all requirements set forth in applicable agreements or instruments, and (iii)
none of the outstanding Shares is unvested or is subject to a repurchase option,
risk of forfeiture or other condition.

 

(c)Other than the Shares, there are no outstanding (i) shares of equity or
voting securities of the Company, (ii) securities of the Company convertible
into or exchangeable for shares of capital stock or voting securities of the
Company or (iii) options or other rights to acquire from the Company, or other
obligation of the Company to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of The Company. There are no registration rights, other than as set
forth in this Agreement, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which the Company is a
party. There are no outstanding obligations of the Company to repurchase, redeem
or otherwise acquire any Shares.

 

4.6Financial Statements.

 

The Seller acknowledges that the books and records of the Company fairly and
correctly set out and disclose in all material respects, in accordance with
generally accepted accounting principles (“GAAP”), the financial position of the
Company as at the date hereof, and all material financial transactions of the
Company have been accurately recorded in such books and records. However,
financial statements date within one hundred thirty-five (135) days of the date
of this Agreement shall be required to be furnished within sixty (60) days from
the date of closing of this transaction.

 

4.7Loans and Liabilities.

 

(a)Loans.

 

As of December 31, 2012, the Company has an outstanding loan of one hundred
seventy eight thousand seven hundred forty eight U.S. dollars ($178,748) from
Andain Inc.

 

(b)Liens.

 

Andain Inc. holds a lien of the first degree to any and all Company's assets,
including intellectual properties, intangible assets, government grants,
potential future revenues and assets.

 

4.8No Undisclosed Material Liabilities.

 

There are no liabilities of the Company of any kind whatsoever, whether accrued,
contingent, absolute, determined or determinable, and no existing condition,
situation or set of circumstances which could reasonably result in such a
liability, other than:

 

(a)liabilities recorded in full or reserved for; and

 

(b)liabilities incurred in the ordinary course of the business of The Company
consistent with past practice, none of which has or may reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
business, results of operations, or financial condition of the Company.

 

4.9Litigation.

 



Except those disclosed in Exhibit 3.8 herein, there is no action, suit,
investigation or proceeding (or to the Seller knowledge any basis therefor)
pending against, or to the knowledge of the Company, threatened against or
affecting, the Company, The Seller or any of their respective properties before
any court or arbitrator or any governmental body, agency or official which,
individually or in the aggregate, if determined or resolved adversely in
accordance with the plaintiff’s demands, could reasonably be expected to have a
material adverse effect on the business, results of operations, or financial
condition of the Company or which in any manner challenges or seeks to prevent,
enjoin, alter or materially delay the transactions contemplated by this
Agreement.

 

4.10Intellectual Property.

 

The Company has good and valid title to and ownership of all Intellectual
Property (defined herein as trademarks, trade names or copyrights, patents,
domestic or foreign) necessary for its business and operations. There are no
outstanding options, licenses or agreements of any kind to which the Company is
a party or by which it is bound relating to any Intellectual Property, whether
owned by the Company or another person. To the knowledge of the Seller, the
business of the Company as formerly and presently conducted did not and does not
conflict with or infringe upon any Intellectual Property right, owned or claimed
by another.

 

The Purchaser is aware of the restrictions, limitations and obligations of the
lean rights and conditions as of the Company's outstanding loans.

 

4.11Compliance with Laws and Court Orders.

 

(a)The Company is not in violation of, and to the knowledge of the Seller is not
under investigation with respect to and has not been threatened to be charged
with or given notice of any violation of, any applicable law, rule, regulation,
judgment, injunction, order or decree, except for violations that have not had
and could not reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the business, results of operations or financial
condition of the Company.

 

(b)To the knowledge of the Seller, each executive officer and director of The
Company has complied with all applicable laws in connection with or relating to
actions within the scope of the Company’s business, except where the failure to
comply would not be material to the Company. No executive officer or director of
the Company is a party to or the subject of any pending or threatened suit,
action, proceeding or investigation by any governmental entity that would have a
material adverse effect on the business, results of operations or financial
condition of the Company.

 

(c)The Company and each of its officers and directors have complied in all
material respects with the applicable provisions of Sarbanes-Oxley. The Company
has disclosed any of the information required to be disclosed by The Company and
certain of its officers to the Company’s Board of Directors or any committee
thereof pursuant to the certification requirements contained in Form 10-K and
Form 10-Q under the Exchange Act. From the period beginning January 1, 2004 to
the present, neither the Company nor any of its Affiliates made any loans to any
executive officer or director of the Company.

 

4.12Absence of Liens and Encumbrances; Title to Properties.

 

The Company has good, valid and marketable title to all properties and assets
used in the conduct of its business free of all liens, mortgages, pledges,
charges, security interests, encumbrances or other adverse claims of any kind,
except as set forth in its financial statements.

 

4.13Material Contracts.

 

The Company is not a party to or bound by any Contract (as defined below) that
(a) is a material contract, or (b) materially limits or otherwise materially
restricts The Company or that would, after the Closing, materially limit or
otherwise materially restrict The Company or any of its subsidiaries or any
successor thereto, from engaging or competing in any material line of business
in any geographic area or that contains most favored nation pricing provisions
or exclusivity or non-solicitation provisions with respect to customers. As used
herein, “Contract” shall mean any written or oral agreement, contract,
commitment, lease, license, contract, note, bond, mortgage, indenture,
arrangement or other instrument or obligation. The Company is not in, or has
received notice of, any violation of or default under (or any condition which
with the passage of time or the giving of notice would cause such a violation of
or default under) any Contract or any other Contract to which it is a party or
by which it or any of its properties or assets is bound, except for violations
or defaults that would not have a material adverse effect on the business,
results of operations or financial condition of the Company or, after giving
effect to the Closing, The Company or any of its subsidiaries.

 

4.14Taxes.

 

(a)The Company has timely filed all tax returns required to be filed on or
before the Closing and all such tax returns are true, correct and complete in
all respects. The Company has paid in full on a timely basis all taxes owed by
it, whether or not shown on any tax return, except where the failure to file
such return or pay such taxes would not have a material adverse effect. No claim
has ever been made by any authority in any jurisdiction where The Company does
not file tax returns that the Company may be subject to taxation in that
jurisdiction.

 

(b)There are no ongoing examinations or claims against the Company for taxes,
and no notice of any audit, examination or claim for taxes, whether pending or
threatened, has been received. The Company has not waived or extended the
statute of limitations with respect to the collection or assessment of any tax.

 

4.15Full Disclosure.

 

All documents provided to the Purchaser by The Seller are pursuant to the
Securities Exchange Act of 1934, as amended, since October 1, 2005 (“The Seller
Exchange Act Documents”) (i) were prepared in accordance with the requirements
of the Exchange Act and the rules and regulations thereunder, (ii) did not at
the time they were stating or contain any untrue statement of a material fact,
and (iii) did not at the time they were stating or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Seller Exchange Act Documents do not
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, except insofar
as any of such documents relate to the Seller, as to which the Seller makes no
representation. So far as the Seller or the Sellers are aware, from the date as
of which information is given in the most recent report filed by The Seller
under the Exchange Act to the date of this Agreement, there has not been any
material adverse change in, or any adverse development which materially affects,
the business, results of operations, or financial condition of the Company and
its subsidiaries taken as a whole.

 

4.16Financial Statements.

 

The audited financial statements and unaudited interim financial statements of
The Company included in The Company’s filings under the Exchange Act
(collectively, “The Company's Financial Statements”) (a) were prepared in
accordance with and accurately reflect in all material respects, The Company’s
books and records as of the times and for the periods referred to therein, (b)
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto in effect
during the periods included and (c) fairly present in all material respects, in
conformity with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto and except in the unaudited financial statements as may be
submitted), the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and their consolidated results
of operations and cash flows for the periods then ended (subject to normal year
end adjustments in the case of any unaudited interim financial statements which
were not and are not expected to be material to the Company).

 

4.17Other Stockholders.

 

The Seller has not entered into any agreement with any holders of the Company
Shares, other than this Agreement with the Purchaser, with respect to the
acquisition of the Seller Shares by Purchaser.

 

5.Representations and Warranties of Purchaser.

 

Purchaser hereby represents and warrants to The Seller as follows:

 

5.1Validity of Transaction.

 

Purchaser has all requisite power and authority to execute, deliver, and perform
this Agreement. All necessary corporate proceedings of the Purchaser have been
duly taken to authorize the execution, delivery, and performance of this
Agreement. This Agreement has been duly authorized, executed, and delivered by
the Purchaser, is the legal, valid, and binding obligation of the Purchaser, and
is enforceable as to Purchaser in accordance with its terms, except as may be
limited by bankruptcy, insolvency, moratorium, or other similar laws affecting
creditors’ rights generally, and subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law). No consent, authorization, approval, order, license, certificate, or
permit of or from, or declaration or filing with, any federal, state, local, or
other governmental authority or of any court or other tribunal is required by
the Purchaser for the execution, delivery, or performance of this Agreement by
the Purchaser, except as would not affect the ability of the Purchaser to
perform any of its material obligations under this Agreement. No consent of any
party to any contract, agreement, instrument, lease, license, arrangement, or
understanding to which the Purchaser is a party, or by which any of its
properties or assets is bound, is required for the execution, delivery, or
performance by the Purchaser of this Agreement, except for such consents as have
been obtained at or prior to the date of this Agreement, and except as would not
affect the ability of the Purchaser to perform any of its material obligations
under this Agreement. The execution, delivery, and performance of this Agreement
by the Purchaser will not violate, result in a breach of, conflict with, or
(with or without the giving of notice or the passage of time or both) entitle
any party to terminate or call a default under any contract, agreement,
instrument, lease, license, arrangement, or understanding to which the Purchaser
is a party, or violate or result in a breach of any term of the Articles of
Incorporation or By-laws of the Purchaser, or violate, result in a breach of, or
conflict with any law, rule, regulation, order, judgment, or decree binding on
the Purchaser or to which any of its operations, business, properties, or assets
is subject, except as would not affect the ability of the Purchaser to perform
any of its material obligations under this Agreement.

 

5.2Finder or Broker.

 

Neither the Purchaser nor any person acting on behalf of the Purchaser has
negotiated with any finder, broker, intermediary, or similar person in
connection with the transaction contemplated herein.

 

5.3.Accredited Investor.

 

The Purchaser is an “accredited investor,” as that term is defined in Rule 501
of Regulation D promulgated under the Securities Act.

 

5.4Investment Intent.

 

The Purchaser is acquiring the Shares for its own account for investment and not
with a view to, or for sale in connection with, any public distribution thereof
in violation of the Securities Act, it being understood that the Purchaser has
the right to sell such shares in its sole discretion in accordance with the
requirements of the minimum one (1) year hold period under Rule 144. The
Purchaser understands that the Shares, as of Closing, have not been registered
for sale under the Securities Act or qualified under applicable state securities
laws and that the Shares shall be delivered to the Purchaser pursuant to one or
more exemptions from the registration or qualification requirements of such
securities laws and that the representations and warranties contained in this
section are given with the intention that the Purchaser may rely thereon for
purposes of claiming such exemptions. The Purchaser understands that the Shares
cannot be sold unless registered under the Securities Act and qualified under
state securities laws, or unless an exemption from such registration and
qualification is available.

 

5.5.Transfer of Shares.

 

The Purchaser shall not sell or otherwise dispose of any Shares unless (a) a
registration statement with respect thereto has become effective under the
Securities Act and such shares have been qualified under applicable state
securities laws or (b) such registration and qualification are not required and,
if the Seller so requests, there is presented to the Seller a legal opinion
reasonably satisfactory to the Seller to such effect. Purchaser consents that
the transfer agent for the Shares may be instructed not to transfer any Shares
acquired pursuant hereto unless it receives satisfactory evidence of compliance
with the foregoing provisions, and that there may be endorsed upon any
certificate representing the Shares acquired pursuant hereto (and any
certificates issued in substitution therefor) the following legend calling
attention to the foregoing restrictions on transferability and stating in
substance:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFICATION UNDER THE BLUE SKY LAWS OF ANY JURISDICTION. SUCH
SECURITIES MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF,
BENEFICIALLY OR ON THE RECORDS OF THE CORPORATION, UNLESS THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
AND QUALIFIED UNDER APPLICABLE BLUE SKY LAWS, OR AN EXEMPTION FROM SUCH
REGISTRATION AND QUALIFICATION IS AVAILABLE.”

 

The Seller shall, upon the request of any holder of a certificate bearing the
foregoing legend and the surrender of such certificate, issue a new certificate
without such legend if (i) the security evidenced by such certificate has been
effectively registered under the Securities Act and qualified under any
applicable state securities law and sold by the holder thereof in accordance
with such registration and qualification or (ii) such holder shall have
delivered to the Seller a legal opinion reasonably satisfactory to The Seller to
the effect that the restrictions set forth herein are no longer required or
necessary under the Securities Act or any applicable state law.

 

5.6.Purchaser’s Corporate Existence.

 

The Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Israel and has all corporate powers and
all governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted. The Purchaser is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not, individually or in the
aggregate, be materially adverse to the business of the Purchaser. The Purchaser
is not in violation of any of the provisions of its Articles of Incorporation or
its Bylaws.

 

5.7.Litigation.

 

There is no action, suit, investigation or proceeding (or to the Purchaser’s
knowledge any basis therefor) pending against, or to the knowledge of the
Purchaser, threatened against or affecting, the Purchaser or any Purchaser
Subsidiary or any of their respective properties before any court or arbitrator
or any governmental body, agency or official which, individually or in the
aggregate, if determined or resolved adversely in accordance with the
plaintiff’s demands, could reasonably be expected to have a material adverse
effect on the business, results of operations, or financial condition of
Purchaser and its subsidiaries taken as a whole or which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.

 

5.8.Compliance with Laws and Court Orders.

 

(a)Neither the Purchaser nor any Purchaser Subsidiary is in violation of, and
has not violated, and to the knowledge of Purchaser is not under investigation
with respect to and has not been threatened to be charged with or given notice
of any violation of, any applicable law, rule, regulation, judgment, injunction,
order or decree, except for violations that have not had and could not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, results of operations or financial condition of
Purchaser and its subsidiaries taken as a whole.

 

(b)Each executive officer and director of the Purchaser has complied with all
applicable laws in connection with or relating to actions within the scope of
the Purchaser’s business, except where the failure to comply would not be
material to the Purchaser. No executive officer or director of the Purchaser is
a party to or the subject of any pending or threatened suit, action, proceeding
or investigation by any governmental entity that would have a material adverse
effect on the business, results of operations or financial condition of the
Purchaser and its subsidiaries taken as a whole, except as disclosed in
Purchaser Exchange Act Documents.

 

5.9.No Undisclosed Material Liabilities.

 

There are no liabilities of the Purchaser or any Purchaser Subsidiary of any
kind whatsoever, whether accrued, contingent, absolute, determined or
determinable, and no existing condition, situation or set of circumstances which
could reasonably result in such a liability, other than:

 

(a)liabilities recorded in full or reserved for in the unaudited financial
statements included in the Purchaser Exchange Act Documents filed with respect
to the fiscal period ended March 31, 2013 (“Purchaser Balance Sheet Date”); and

 

(b)liabilities incurred in the ordinary course of the business of Purchaser
consistent with past practice since the Purchaser Balance Sheet Date, none of
which has or may reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, results of operations, or
financial condition of the Purchaser and its subsidiaries taken as a whole.

 

6.Survival Of Representations and Warranties; Indemnification;

 

6.1.Nature and Survival.

 

The covenants, representations and warranties of the parties hereunder and all
documents delivered pursuant hereto shall survive the Closing for a period of
twelve months following the Closing and all inspections, examinations or audits
on behalf of the parties whether conducted before or after the Closing.

 

6.2.Seller Indemnification.

 

(a)The Seller agrees to indemnify and hold harmless Purchaser against any and
all Damages. “Damages,” as used herein, shall include any claim, action, demand,
loss, cost, expense, liability (joint or several), penalty and other damage,
including, without limitation, reasonable counsel fees and other costs and
expenses reasonably incurred in investigation or in attempting to avoid the same
or oppose the imposition thereof or in enforcing this indemnity, resulting to
Purchaser from (i) any inaccurate representation made by or on behalf of The
Seller or the Company in this Agreement or any certificate or other document
referenced in, this Agreement and delivered pursuant hereto, (ii) the breach of
any of the warranties or agreements made by or on behalf of the Seller or the
Company in this Agreement or any certificate or other document referenced in
this Agreement and delivered pursuant hereto, or (iii) the breach or default in
the performance by the Seller of any of the obligations to be performed
hereunder. The Seller agrees to pay or reimburse the Purchaser for any payment
made or amount payable or loss suffered or incurred by the Purchaser at any time
from and after the Closing in respect of any Damages to which the foregoing
indemnity relates.

 

(b)If any claim shall be asserted against Purchaser by a third party for which
Purchaser intends to seek indemnification from the Seller under this Section,
Purchaser shall given written notice to the Seller of the nature of the claim
asserted within forty-five (45) days after any executive officer of Purchaser
learns of the assertion thereof and determines that the Purchaser may have a
right of indemnification with respect thereto, but the failure to give this
notice will not relieve the Seller of any liability hereunder in respect of this
claim. The Purchaser shall have the exclusive right to conduct, through counsel
of its own choosing, which counsel is approved by the Seller (which approval may
not be unreasonably withheld), the defense of any such claim or action, and may
compromise or settle such claims or actions with the prior consent of the Seller
(which shall not be unreasonably withheld).

 

6.3.Purchaser Indemnification.

 

(a)The Purchaser shall indemnify and hold the Seller harmless against and in
respect of all Seller Damages. “Seller Damages” shall mean any claim, action,
demand, loss, cost, expense, liability (joint or several), penalty and other
damage, including, without limitation, reasonable counsel fees, and other costs
and expenses reasonably incurred in investigating or in attempting to avoid the
same or oppose the imposition thereof or in enforcing this indemnity, resulting
to the Seller from (i) any inaccurate representation made by the Purchaser in
this Agreement or any certificate or other document referenced in this Agreement
and delivered by it pursuant hereto, (ii) breach of any of the warranties or
agreements made by the Purchaser in this Agreement or any certificate or other
document referenced in this Agreement and delivered by it pursuant hereto, or
(iii) breach or default in the performance by the Purchaser of any of the
obligations to be performed by the Purchaser hereunder. The Purchaser agrees to
pay or reimburse the Seller for any payment made or amount payable or loss
suffered or incurred by the Seller at any time from and after the Closing in
respect of any Seller Damages to which the foregoing indemnity relates.

 

(b)If any claim shall be asserted against the Seller by a third party for which
the Seller intends to seek indemnification from the Purchaser under this
Section, the Seller shall given written notice to the Purchaser of the nature of
the claim asserted within forty-five (45) days after the Seller learns of the
assertion thereof and determines that the Seller may have a right of
indemnification with respect thereto, but the failure to give this notice will
not relieve Purchaser of any liability hereunder in respect of this claim. The
Seller shall have the exclusive right to conduct, through counsel of its own
choosing, which counsel is approved by the Purchaser (which approval may not be
unreasonably withheld), the defense of any such claim or action, and may
compromise or settle such claims or actions with the prior consent of the
Purchaser (which shall not be unreasonably withheld).

 

7.Covenants of Seller.

 

7.1.Fulfillment of Closing Conditions.

 

At and prior to the Closing, the Seller shall cause the Seller to use
commercially reasonable efforts to fulfill the conditions specified in this
Agreement. In connection with the foregoing, the Seller shall (a) refrain from
any actions that would cause any of their representations and warranties to be
inaccurate in any material respect as of the Closing, (b) execute and deliver
the applicable agreements and other documents referred to herein, (c) comply in
all material respects with all applicable laws in connection with its execution,
delivery and performance of this Agreement and the transactions, (d) use
commercially reasonable efforts to obtain in a timely manner all necessary
waivers, consents and approvals required under any laws, contracts or otherwise,
and (e) use commercially reasonable efforts to take, or cause to be taken, all
other actions and to do, or cause to be done, all other things reasonably
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions.

 

7.2.Access to Information.

 

From the date of this Agreement to the Closing, the Seller shall give to the
Purchaser and its officers, employees, counsel, accountants and other
representatives access to and the right to inspect, during normal business
hours, all of the assets, records, contracts and other documents relating to the
Seller as the other party may reasonably request. The Purchaser shall not use
such information for purposes other than in connection with the transactions
contemplated by this Agreement.

 

7.3.No Solicitation.

 

From and after the date hereof until the earlier of the Termination Date or the
date of termination of this Agreement pursuant to Section 12, without the prior
written consent of the Purchaser, the Seller shall not, and shall not authorize
or permit their representatives to, directly or indirectly, solicit, initiate or
encourage (including by way of furnishing information) or take any other action
to facilitate knowingly any inquiries or the making of any proposal that
constitutes or may reasonably be expected to lead to an Acquisition Proposal
(defined below) from any person, or engage in any discussion or negotiations
relating thereto or accept any Acquisition Proposal. If the Seller receive any
such inquiries, offers or proposals, the Seller shall (a) notify Purchaser
orally and in writing of any such inquiries, offers or proposals (including the
terms and conditions of any such proposal and the identity of the person making
it), within forty-eight (48) hours of the receipt thereof, (b) keep the
Purchaser informed of the status and details of any such inquiry, offer or
proposal, and (c) give the Purchaser five days’ advance notice of any agreement
to be entered into with, or any information to be supplied to, any person making
such inquiry, offer or proposal. As used herein, “Acquisition Proposal” means a
proposal or offer (other than pursuant to this Agreement) for a tender or
exchange offer, merger, consolidation or other business combination involving
any or any proposal to acquire in any manner a substantial equity interest in,
or all or substantially all of the assets of the Seller. Notwithstanding the
foregoing, the Seller shall remain free to participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner, any effort or attempt by any
person to do or seek any of the foregoing to the extent their fiduciary duties
may require.

 

7.4.Confidentiality.

 

The Seller agree that after receipt (a) all information received by it pursuant
to this Agreement and (b) any other information that is disclosed by the
Purchaser to it shall be considered confidential information until such time as
such information otherwise becomes publicly available. Each party further agrees
that it shall hold all such confidential information in confidence and shall not
disclose any such confidential information to any third party except as required
by law or regulation (including the listing rules); provided that to the extent
possible the Purchaser shall have been provided with reasonable notice and the
opportunity to seek a protective order to the extent possible prior to such
disclosure, other than its counsel or accountants nor shall it use such
confidential information for any purpose other than its investment in Purchaser;
provided, however, that the foregoing obligation to hold in confidence and not
to disclose confidential information shall not apply to any information that (1)
was known to the public prior to disclosure by the Purchaser, (2) becomes known
to the public through no fault of the Seller, (3) is disclosed to the Seller on
a non-confidential basis by a third party having a legal right to make such
disclosure or (4) is independently developed by the Seller.

 

8.Covenants of Purchaser.

 

8.1.Fulfillment of Closing Conditions.

 

At and prior to the Closing, the Purchaser shall use commercially reasonable
efforts to fulfill the conditions specified in this Agreement to the extent that
the fulfillment of such conditions is within its control. In connection with the
foregoing, Purchaser shall (a) refrain from any actions that would cause any of
its representations and warranties to be inaccurate in any material respect as
of the Closing, (b) execute and deliver the applicable agreements and other
documents referred to herein, (c) comply in all material respects with all
applicable laws in connection with its execution, delivery and performance of
this Agreement and the transactions, (d) use commercially reasonable efforts to
obtain in a timely manner all necessary waivers, consents and approvals required
under any laws, contracts or otherwise, and (e) use commercially reasonable
efforts to take, or cause to be taken, all other actions and to do, or cause to
be done, all other things reasonably necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions.

 

8.2.Access to Information.

 

From the date of this Agreement to the Closing, the Purchaser shall cause its
Company to give to the Seller and their employees, counsel, accountants and
other representatives access to and the right to inspect, during normal business
hours, all of the assets, records, contracts and other documents relating to the
Purchaser as the other party may reasonably request. The Seller shall not use
such information for purposes other than in connection with the transactions
contemplated by this Agreement.

 

8.3.Confidentiality.

 

The Purchaser agrees that after receipt (a) all information received by it
pursuant to this Agreement and (b) any other information that is disclosed by
the Seller to it shall be considered confidential information until such time as
such information otherwise becomes publicly available. Each party further agrees
that it shall hold all such confidential information in confidence and shall not
disclose any such confidential information to any third party except as required
by law or regulation (including the listing rules); provided that to the extent
possible the Seller shall have been provided with reasonable notice and the
opportunity to seek a protective order to the extent possible prior to such
disclosure, other than its counsel or accountants nor shall it use such
confidential information for any purpose other than its investment in the
Seller; provided, however, that the foregoing obligation to hold in confidence
and not to disclose confidential information shall not apply to any information
that (1) was known to the public prior to disclosure by the Purchaser, (2)
becomes known to the public through no fault the Purchaser, (3) is disclosed to
the Purchaser on a non-confidential basis by a third party having a legal right
to make such disclosure or (4) is independently developed by the Purchaser.

 

8.4.Disclosure of Fundraising.

 

The Purchaser shall disclose to the Seller any fund raising activities, which
shall occur prior to the Closing. Further, the Purchaser shall assure that all
regulations, rules and laws governing such fundraising are complied with and
that such funds will only be used in the furtherance of the Purchaser’s
corporate purpose and business plan. Prior written approval of the Seller shall
be required to use funds for any other purposes.

 

9.Mutual Covenants.

 

9.1.Disclosure of Certain Matters.

 

The Seller on the one hand, and the Purchaser, on the other hand, shall give the
Purchaser and the Seller, respectively, prompt notice of any event or
development that occurs prior to the Closing that (a) had it existed or been
known on the date hereof would have been required to be disclosed by such party
under this Agreement, (b) would cause any of the representations and warranties
of such party contained herein to be inaccurate or otherwise misleading, except
as contemplated by the terms hereof, or (c) gives any such party any reason to
believe that any of the conditions set forth in this Agreement will not be
satisfied prior to the Termination Date.

 

9.2.Public Announcements.

 

The Seller and the Purchaser shall consult with each other before issuing any
press release or making any public statement with respect to this Agreement and
the transactions and, except as may be required by applicable law or regulation,
a party hereto shall not issue any such press release or make any such public
statement without the consent of the other party hereto.

 

9.3.Confidentiality.

 

If the transactions are not consummated, each party shall treat all information
obtained in its investigation of another party or any affiliate thereof, and not
otherwise known to them or already in the public domain, as confidential and
shall not use or otherwise disclose such information to any third party except
as required by law or regulation (including the listing rules), and shall return
to such other party or affiliate all copies made by it or its representatives of
confidential information provided by such other party or affiliate.

 

10.Conditions Precedent to Obligations of The Seller.

 

All obligations of the Seller to consummate the Transactions are subject to the
satisfaction prior thereto of each of the following conditions:

 

10.1.Representations and Warranties.

 

The representations and warranties of the Purchaser contained in this Agreement
shall be true and correct on the date hereof and (except to the extent such
representations and warranties speak as of an earlier date) shall also be true
and correct on and as of the Closing with the same force and effect as if made
on and as of the Closing.

 

10.2.Agreements, Conditions and Covenants.

 

The Purchaser shall have performed or complied with all agreements, conditions
and covenants required by this Agreement to be performed or complied with by it
on or before the Closing.

 

10.3.Legality.

 

No law or court order shall have been enacted, entered, promulgated or enforced
by any court or governmental authority that is in effect and has the effect of
making the purchase and sale of the assets illegal or otherwise prohibiting the
consummation of such purchase and sale.

 

11.Conditions Precedent to Obligations of Purchaser.

 

All obligations of the Purchaser to consummate the transactions are subject to
the satisfaction (or waiver) prior thereto of each of the following conditions:

 

11.1.Representations and Warranties.

 

The representations and warranties of the Seller contained in this Agreement
shall be true and correct on the date hereof and (except to the extent such
representations and warranties speak as of an earlier date) shall also be true
and correct on and as of the Closing, except for changes contemplated by this
Agreement, with the same force and effect as if made on and as of the Closing.

 

11.2.Agreements, Conditions and Covenants.

 

The Seller shall have performed or complied in all material respects with all
agreements, conditions and covenants required by this Agreement to be performed
or complied with by them on or before the Closing.

 

11.3.Legality.

 

No law or court order shall have been enacted, entered, promulgated or enforced
by any court or governmental authority that is in effect and (a) has the effect
of making the purchase and sale of the assets illegal or otherwise prohibiting
the consummation of such purchase and sale or (b) has a reasonable likelihood of
causing a material adverse effect.

 

12.Post-Closing Obligations.

 

12.1.Audit.

 

The Seller shall cause an audit of the Seller to be completed within sixty (60)
days of the Closing to comply with applicable provisions of Regulation S-X in
connection with the acquisition of one company by another.

 

12.2.SEC Filings.

 

The Purchaser shall assist the Seller to file with the SEC within the time
prescribed by the applicable rules, all necessary forms with respect to the
transfer of the Shares from the Seller's name to that of the Purchaser.
Conversely, the Purchaser shall file all form within the prescribed times with
respect to the acquisition of the Shares.

 

13.Termination

 

13.1.Grounds for Termination.

 

This Agreement may be terminated at any time before the Closing:

 

(a)By mutual written consent of the Seller and Purchaser;

 

(b)By the Seller or the Purchaser if the Closing shall not have been consummated
on or before the Termination Date; provided, however, that the right to
terminate this Agreement shall not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before the Termination Date;

 

(c)By the Seller or the Purchaser if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued a court order (which court order the parties shall use commercially
reasonable efforts to lift) that permanently restrains, enjoins or otherwise
prohibits the transactions, and such court order shall have become final and
non-appealable;

 

(d)By the Purchaser, if the Seller shall have breached, or failed to comply
with, any of its obligations under this Agreement or any representation or
warranty made by the Seller shall have been incorrect when made, and such
breach, failure or misrepresentation is not cured within twenty (20) days after
notice thereof, including failure to keep the Purchaser current in its filings
and honor existing agreements; and

 

(e)By the Seller, if the Purchaser shall have breached, or failed to comply with
any of its obligations under this Agreement or any representation or warranty
made by it shall have been incorrect when made, and such breach, failure or
misrepresentation is not cured within twenty (20) days after notice thereof, and
in either case, any such breaches, failures or misrepresentations, individually
or in the aggregate, results or would reasonably be expected to affect
materially and adversely the benefits to be received by the Seller hereunder.

 

13.2.Effect of Termination.

 

If this Agreement is terminated pursuant to Section 12.1, the agreements
contained in Section 8.3 shall survive the termination hereof and any party may
pursue any legal or equitable remedies that may be available if such termination
is based on a breach of another party.

 

14.General Matters.

 

14.1.Entire Agreement; Amendment

 

This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. This Agreement supersedes all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement may be amended, modified or supplemented only by a
written instrument duly executed by each of the parties hereto.

 

14.2.Benefits; Successors.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, legal representatives, successors and
permitted assigns of the parties. Nothing in this Agreement shall confer any
rights upon any person other than the Seller and Purchaser and their respective
heirs, legal representatives, successors and permitted assigns.

 

14.3.Assignment; Waiver.

 

No party hereto shall assign this Agreement or any right, benefit or obligation
hereunder. Any term or provision of this Agreement may be waived at any time by
the party entitled to the benefit thereof by a written instrument duly executed
by such party. However, failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

 

14.4.Further Assurances.

 

At and after the Closing, the Seller and the Purchaser shall execute and deliver
any and all documents and take any and all other actions that may be deemed
reasonably necessary by their respective counsel to complete the transactions.

 

14.5.Interpretation.

 

Unless the context of this Agreement clearly requires otherwise, (a) references
to the plural include the singular, the singular the plural, the part the whole,
(b) references to any gender include all genders, (c) “or” has the inclusive
meaning frequently identified with the phrase “and/or,” (d) “including” has the
inclusive meaning frequently identified with the phrase "but not limited to" and
(e) references to “hereunder” or “herein” relate to this Agreement. The section
and other headings contained in this Agreement are for reference purposes only
and shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect. Section, subsection, Schedule and Exhibit
references are to this Agreement unless otherwise specified. Each accounting
term used herein that is not specifically defined herein shall have the meaning
given to it under GAAP. Any reference to a party’s being satisfied with any
particular item or to a party's determination of a particular item presumes that
such standard will not be achieved unless such party shall be satisfied or shall
have made such determination in its sole or complete discretion.

 

14.6.Severability.

 

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

14.7.Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be binding as of the date first written above, and all of which shall constitute
one and the same instrument. Each such copy shall be deemed an original.

 

14.8.Schedules.

 

Any items listed or described on Schedules shall be listed or described under a
caption that identifies the Sections of this Agreement to which the item
relates.

 

14.9.Notices.

 

All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered or sent by mail, facsimile message
or Federal Express or other delivery service. Any notices shall be deemed given
upon the earlier of the date when received at, or the third day after the date
when sent by registered or certified mail or the day after the date when sent by
Federal Express to, the address or fax number set forth below, unless such
address or fax number is changed by notice to the other party hereto:

 

If to the Seller:

 

Andain, Inc.

400 South Beverly Drive, Suite 312,

Beverly Hills, California 90212

Attention: Mr. Gai Mar-Chaim

 

If to the Purchaser:

 

Sam Shlomo Elimelech.

Meizam – Advanced Enterprise Center Arad Ltd.

Eliezer Kresner 11

Gedera, Israel

Attention: Mr. Sam Elimelech

 

With copies to:

 

Brian F. Faulkner, A Professional Law Corporation

27127 Calle Arroyo, Suite 1923

San Juan Capistrano, California 92675

Attention: Brian F. Faulkner, Esq.

Facsimile: (949) 240-1362

 

14.10.Governing Law.

 

The laws of the State of Israel shall govern all issues concerning the relative
rights of the Company and its stockholders. All other questions shall be
governed by and interpreted in accordance with the laws of the State of Nevada
without regard to the principles of conflict of laws.

 

IN WITNESS WHEREOF, this Acquisition Agreement has been executed by the parties
hereto as of the day and year first written above.

 

Purchaser

 

Meizam – Advanced Enterprise Center Arad Ltd.



 

By: /s/ Sam Elimelech

Sam Elimelech, CEO

 

 

SELLER

 

Andain, Inc.

 



By: /s/ Gai Mar Chaim

Gai Mar Chaim, Director

